DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 
Applicant argues that one skilled in the art would not have sought to combine the teachings of O’Keeffe (US 8676044) and Brancaccio (US D255491) because each disclosure is directed to solving a different problem, specifically that O’Keeffe is directed to a spacious infrared sauna particularly for infrared heating at different power levels and is sized in order to accommodate one or more persons and that Brancaccio is designed that only a portion of a user’s body is present within the steam cabinet and limits the movement of the user within the cabinet (Applicant Arguments/Remarks, p. 10-11). Applicant further argues that one skilled in the art would not consulted such a limited design as that of Brancaccio, that the combination would have resulted in the claimed invention, and that such a dramatic reimagining of O’Keeffe would have made the sauna unsuitable for its intended purpose (Applicant Arguments/Remarks, p. 11). Examiner disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, one of ordinary skill in the art would look to Brancaccio to suggest a sauna with a front surface and a bottom surface having an angle less than 90° even if the sauna of Brancaccio is of a different size and orientation than the sauna of O’Keeffe. 
Applicant argues the steam cabinet of Brancaccio has an angled front surface which contains an opening, the top surface of Brancaccio is not parallel to the bottom surface, and the Brancaccio steam cabinet does not contain a top heel or bottom heel surface (Applicant Arguments/Remarks, p. 11-12). Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes Brancaccio is not relied upon to teach these features.
Applicant argues the sauna and sauna kit of the present invention exhibits an advantage that was neither known or suggested by the cited references of having a reduced volume which is obtained without compromising the end-user’s comfort and sauna experience (Applicant Arguments/Remarks, p. 12). Examiner disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues one of ordinary skill in the art would not have relied upon the configuration of Popovich (US 5628073) to be instructive (Applicant Arguments/Remarks, p. 12-13). Examiner disagrees and notes Popovich is only relied upon to suggest the material choice of the door, the thickness of the door, and the door treatment and is not relied upon for the teaching of its sauna shape.
The 103 rejections set forth in the Non-Final Rejection mailed 1/6/2022 are maintained and the amended language in the claims is addressed below.
Claim Objections
Claim 16 is objected to because of the following informalities: In claim 16, line 2, “, no” should read “, or no”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 8676044) in view of Brancaccio (US D255491).
Regarding claim 1, O’Keeffe discloses a sauna (100), comprising: a bottom surface (112); 
an optional bottom heel surface (surface above 112) connected to the bottom surface and extending upwardly therefrom; 
a top surface (114) parallel to the bottom surface; 
an optional top heel surface (surface below 114) connected to the top surface and extending downwardly therefrom; 
a front surface (120) connecting the bottom surface and/or optional bottom heel surface to the top surface and/or optional top heel surface; 
a plurality of additional surfaces (110) in contact with at least one of the bottom surface, optional bottom heel surface, top surface, optional top heel surface, and front surface such that the surfaces form an interior volume (interior volume of 100) defined by the surfaces; and 
one or more heating components (140, 142, 144, 146); 
wherein the interior volume comprises a seat (136) comprising a horizontal surface (horizontal surface of 136) and at least one of the front surface and plurality of additional surfaces comprises a door (123).
However, O’Keeffe does not disclose wherein the front surface and bottom surface form an angle less than 90° as claimed.
Brancaccio discloses a steam cabinet wherein the front surface (front surface of the steam cabinet shown in Fig. 1-9) and bottom surface (bottom surface of the steam cabinet shown in Fig. 1-9) form an angle less than 90°.
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to include an angle less than 90° as claimed, as taught by Brancaccio, in order to reduce material cost while sizing the sauna such that the user has adequate space inside the sauna while seated.
Regarding claim 2, the combination above, and specifically O’Keeffe further discloses wherein the front surface comprises the door (123).
Regarding claim 3, the combination above, and specifically O’Keeffe further discloses the bottom surface is defined by a bottom length (length of 112) and a bottom width (width of 112) and the top surface is defined by a top length (length of 114) and a top width (width of 114), and the ratio of the bottom length to the top length is from about 5:1 to about 1:1 (the length of 112 is the same length as 114).
Regarding claim 4, the combination above, and specifically O’Keeffe further discloses the bottom surface is defined by a bottom surface area (surface area of 112) defined by a bottom length (length of 112) and a bottom width (width of 112) and the top surface is defined by a top surface area (surface of 114) defined by a top length (length of 114) and a top width (width of 114), and the ratio of the bottom surface area to the top surface area is from about 5:1 to about 1:1 (the surface area of 112 is the same as the surface area of 114).
Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose the bottom length is from about 20 in. to about 60 in. as claimed.
O’Keeffe further discloses wherein the bottom surface is defined by a bottom length (length of 112) and a bottom width (width of 112) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 
Therefore, the bottom length is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room (col. 4, ll. 1-17).
Therefore, since the general conditions of the claim were disclosed in the prior art by O’Keeffe, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide a bottom length as claimed. See MPEP § 2144.05.
Regarding claim 6, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose the bottom width is from about 20 in. to about 60 in. as claimed.
O’Keeffe further discloses wherein the bottom surface is defined by a bottom length (length of 112) and a bottom width (width of 112) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 
Therefore, the bottom width is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room (col. 4, ll. 1-17).
Therefore, since the general conditions of the claim were disclosed in the prior art by O’Keeffe, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide a bottom width as claimed. See MPEP § 2144.05.
Regarding claim 7, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose wherein the front surface and the bottom surface form an angle from about 70° to about 80° as claimed.
Brancaccio further discloses wherein the front surface and the bottom surface forms an angle from about 70° to about 80°.
Therefore, the angle is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room and to reduce material cost while sizing the sauna such that the user has adequate space inside the sauna while seated.
Therefore, since the general conditions of the claim were disclosed in the prior art by Brancaccio, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide an angle as claimed. See MPEP § 2144.05.
Regarding claim 10, the combination above, and specifically O’Keeffe further discloses at least one of the bottom, top, front, optional top or bottom heel, or plurality of additional surfaces comprises wood (col. 3, ll. 51-54), plastic, vinyl, steel, brass, or silicone. 
Regarding claim 11, the combination above, and specifically O’Keeffe further discloses at least one of the bottom, top, front, optional top or bottom heel, or plurality of additional surfaces consist essentially of wood (col. 3, ll. 51-54).
Regarding claim 12, the combination above, and specifically O’Keeffe further discloses the one or more heating components comprises one or more infrared heaters (col. 4, ll. 36-67).
Regarding claim 13, the combination above, and specifically O’Keeffe further discloses the one or more infrared heaters is selected from the group consisting of a carbon infrared heater (col. 4, ll. 36-67), carbon fiber infrared heater, infrared ceramic plates, or far infrared heater made of some combination of nickel, ferroalloy, Fecralloy®, quartz, tungsten, iron-chromium-aluminum alloy, or gold.
Regarding claim 14, the combination above, and specifically O’Keeffe further discloses wherein the one or more heating components comprises an electric heating element (LEDs, col. 1, ll. 49-55), heated stones, fire, steam, metal wire, gas heater, or fan heater.
Regarding claim 15, the combination above, and specifically O’Keeffe further discloses wherein at least one of the bottom, top, front, or plurality of additional surfaces comprises a window (124), vent, opening, or towel rack.
Regarding claim 16, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose wherein the interior volume is no greater than about 80,000 in.3, no greater than about 75,000 in.3 as claimed.
O’Keeffe further discloses an interior volume (volume of 100) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 
Therefore, the volume is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room (col. 4, ll. 1-17).
Therefore, since the general conditions of the claim were disclosed in the prior art by O’Keeffe, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide an interior volume as claimed. See MPEP § 2144.05.
Regarding claim 17, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe does not specifically disclose wherein the interior volume is between about 40,000 in.3 and about 80,000 in.3 as claimed.
O’Keeffe further discloses an interior volume (volume of 100) and other sauna configurations such that the sauna can fit comfortably in a room (col. 4, ll. 1-17). 
Therefore, the volume is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the sauna to fit comfortably in a room (col. 4, ll. 1-17).
Therefore, since the general conditions of the claim were disclosed in the prior art by O’Keeffe, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide an interior volume as claimed. See MPEP § 2144.05.
Regarding claim 18, the combination above, and specifically O’Keeffe further discloses wherein the heating component is capable of heating the interior volume to a temperature between about room temperature and about 230°F (col. 17, ll. 25-30).
Regarding claim 20, O’Keeffe discloses a kit (the elements disclosed in O’Keeffe may be arranged as kit) for assembling a sauna (100), comprising: a bottom surface (112), an optional bottom heel surface (surface above 112), a top surface (114), an optional top heel surface (surface below 114), a front surface (120), a plurality of additional surfaces (110), one or more heating components (140, 142, 144, 146); and a seat (136); 
wherein at least one of the front surface and plurality of additional surfaces comprises a door (123); 
wherein the top surface is configured to be parallel to the bottom surface when the sauna is assembled (114 is parallel to 112); 
wherein the optional bottom heel surface is configured to be connected to the bottom surface and extend upwardly therefrom (the surface above 112 extends upwardly from 112) and the optional top heel surface is configured to be connected to the top surface and extend downwardly therefrom (the surface below 114 extends downwardly from 114); 
wherein the front surface is configured to be situated above the bottom surface and/or optional bottom heel surface and below the top surface and/or optional top heel surface (120 is situated between 112 and 114); 
wherein the plurality of additional surfaces are configured to be connected to the bottom surface, optional bottom heel surface, top surface, optional top heel surface, and/or front surface such that the surfaces form an interior volume (interior volume of 100) defined by the surfaces; and 
wherein the seat is configured to be situated in the interior volume (136 is within the volume of 100).
However, O’Keeffe does not disclose wherein the front surface and bottom surface form an angle less than 90° when the sauna is assembled as claimed.
Brancaccio discloses a steam cabinet wherein the front surface (front surface of the steam cabinet shown in Fig. 1-9) and bottom surface (bottom surface of the steam cabinet shown in Fig. 1-9) form an angle less than 90° when the sauna is assembled.
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to include an angle less than 90° as claimed, as taught by Brancaccio, in order to reduce material cost while sizing the sauna such that the user has adequate space inside the sauna while seated.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 8676044) in view of Brancaccio (US D255491) as applied to claim 1 above, and further in view of Popovich (US 5628073).
Regarding claim 8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
O’Keeffe further discloses the door may be made of various materials such as glass, wood, or particle board (col. 3, ll. 41-54).
However, O’Keeffe does not disclose the material choice of the door and the door thickness as claimed.
Popovich discloses a sauna wherein the door comprises tempered glass, insulated tempered glass, thermopane glass, annealed glass, or plastic (col. 6, ll. 8-12), of from about 0.2 in. to about 1.0 in. thickness (col. 6, ll. 37-38).
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to include material choice of the door and the door thickness as claimed, as taught by Popovich, in order to lend desired stiffness and rigidity to the door (col. 6, ll. 37-38).
Regarding claim 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.
O’Keeffe does not specifically disclose the door is treated or coated to retain 10% of incident electromagnet radiation with a wavelength of from about 0.7 µm to about 1 mm, as claimed.
Popovich discloses the door may be covered with a visibly transparent, long wavelength reflective coating to improve efficiency (col. 8, ll. 1-5).
Therefore, the door to be treated or coated to retain at least 10% of incident electromagnet radiation with a wavelength as claimed is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is providing a coating to improve efficiency (col. 8, ll. 1-5).
Therefore, since the general conditions of the claim were disclosed in the prior art by Popovich, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the door to be treated or coated to retain at least 10% of incident electromagnet radiation with a wavelength as claimed. See MPEP § 2144.05.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 8676044) in view of Brancaccio (US D255491) as applied to claim 1 above, and further in view of Zack (US 20210137781).
Regarding claim 19, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, O’Keeffe does not disclose the voltage amount as claimed.
Zack discloses a modular sauna wherein the sauna is powered by a 120 volt outlet (¶ 0009).
It would have been obvious to one of ordinary skill in the art to have modified the system of O’Keeffe, to use the voltage amount as claimed, as taught by Zack, since it was known in the art that existing plug and sockets commonly found in residential or commercial structures provide 120 volt alternating current (¶ 0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754